Cite as 2014 Ark. 362

                SUPREME COURT OF ARKANSAS
                                       No.   CR-14-94

STATE OF ARKANSAS                                 Opinion Delivered   September 11, 2014

                               APPELLANT          APPEAL FROM THE PULASKI
                                                  COUNTY CIRCUIT COURT,
V.                                                SEVENTH DIVISION [NO. 60CR-11-
                                                  1505]
DERRICK LAMONT THOMAS
                                                  HONORABLE WILLIAM O. JAMES,
                                 APPELLEE         JR., SPECIAL JUDGE

                                                  REVERSED AND REMANDED.



                       JOSEPHINE LINKER HART, Associate Justice

       The State of Arkansas appeals from an October 20, 2013 Pulaski County Circuit

Court order dismissing second-degree battery and second-degree assault charges that were

pending against Derrick Lamont Thomas. The charges arose from an April 6, 2011 incident

at the Arkansas State Hospital, where Thomas had been committed for a mental evaluation

by court order in a separate criminal case. These charges involved the doctor who was

conducting the mental evaluation and a security guard employed by the State Hospital.

Although the charges had been filed on May 2, 2011, in August 2011, the circuit court

suspended proceedings pending a mental-health evaluation. Despite Thomas’s initial lack of

cooperation, on May 31, 2012, the State Hospital determined that he was unfit to proceed

to trial on the battery charges. On appeal, the State argues that the circuit court’s dismissal

of the battery charges violated Arkansas Code Annotated section 5-2-310(c)(2) (Supp. 2011),
                                     Cite as 2014 Ark. 362

and the separation-of-powers doctrine.

       At the hearing on Thomas’s motion to dismiss the battery charges, Dr. Mark Peacock,

a forensic psychiatrist and member of the UAMS faculty, testified that he had been tasked

with conducting a pretrial mental evaluation of Thomas. He noted that Thomas had a

lengthy history of involvement with the criminal-justice system and the mental-health

establishment. Dr. Peacock diagnosed Thomas with paranoid schizophrenia and intermittent-

explosive disorder. He opined that Thomas was not fit to stand trial because he was unable

to understand the criminal proceedings or effectively assist his trial counsel in his defense. Dr.

Peacock “deferred” answering the question of whether Thomas was legally responsible for

his conduct at the time he committed the offenses. Nonetheless, Dr. Peacock did not believe

that Thomas could be restored to competency.

       Thomas concluded his case with the testimony of Nicholas Ward, Thomas’s therapist

at Dayspring, an inpatient mental-health facility. According to Ward, Thomas was

placed at Dayspring pursuant to a five-year civil commitment entered in 2009. Ward opined

that Thomas was unfit to stand trial because he could not effectively assist his attorney with

his defense. He specifically noted that Thomas was unable to consistently describe the

incident that caused the charges to be filed.

       The State presented no evidence. Arguments of both Thomas’s counsel and of the

State focused primarily on the circuit court’s authority to grant Thomas’s motion to dismiss

pursuant to section 5-2-310(c)(2). The posthearing briefs requested by the circuit court

addressed this point of contention. On October 30, 2013, the circuit court dismissed the


                                                2
                                    Cite as 2014 Ark. 362

battery charges. On November 22, 2013, the State filed a motion to reconsider. In addition

to its contention that dismissing the charges violated Arkansas Code Annotated section

5-2-310(c)(2), the State asserted that the circuit court’s dismissal of the charges violated the

separation-of-powers doctrine. The circuit court did not act on the motion to reconsider.

On November 27, 2013, the State filed a notice of appeal in which it asserted that it was

appealing the dismissal order.

       As a threshold matter, we consider whether the State has properly brought its appeal

pursuant to Ark. R. App. P.–Crim. 3 (2007). This court decides appeals brought by the State

in criminal cases only when the issue is “narrow in scope” and involves the interpretation

of law. State v. Cherry, 2014 Ark. 194. We do not permit State appeals merely to

demonstrate the fact that the circuit court erred. Id. We dismiss appeals that do not present

an issue of interpretation of the criminal rules with widespread ramifications, or those appeals

where the resolution of the issue turns on the facts unique to the case or involve a mixed

question of law and fact. Id. Likewise, we dismiss appeals that only raise an issue of the

application, not interpretation, of a criminal rule or statutory provision if it does not involve

the correct and uniform administration of the criminal law. Id. The issue before us is one

of statutory interpretation. Moreover, there are no disputed facts; the allegation of circuit

court error is solely a matter of law. Also, because this case does not turn on idiosyncratic

facts, our decision is potentially one of widespread application. See State v. Long, 311 Ark.
248, 844 S.W.2d 302 (1992). Thus we hold that this is a proper State appeal.

       On appeal, the State argues that the circuit court’s dismissal of the battery charges


                                               3
                                   Cite as 2014 Ark. 362

violated Arkansas Code Annotated section 5-2-310(c)(2) and the separation-of-powers

doctrine. It acknowledges that under section 5-2-310(c)(2), a circuit court has the statutory

authority to dismiss criminal charges pending against a defendant who was previously found

to be incompetent to stand trial; however, the plain language of the statute so empowers the

circuit court to dismiss the charges only after the court determines that the defendant has

regained fitness to proceed. The circuit court erred in this case because there was no

requisite finding that Thomas had regained competence to stand trial. We find this

argument to be compelling.

       On appeal, we consider statutory interpretation de novo and give no deference to the

circuit court’s interpretation. State v. Martin, 2012 Ark. 191. The first rule of statutory

construction is to construe a statute just as it reads, giving the words their ordinary and

usually accepted meaning. Smith v. Simes, 2013 Ark. 477, 430 S.W.3d 690. In construing

any statute, we place it beside other statutes relevant to the subject matter in question and

ascribe meaning and effect to be derived from the whole. State v. Colvin, 2013 Ark. 203,

427 S.W.3d 535. Statutes relating to the same subject must be construed together and in

harmony, if possible. Id.

       Arkansas Code Annotated section 5-2-310 is found in the chapter of our criminal

code entitled “Principles of Criminal Liability.” It is in the subchapter entitled “Mental

Disease or Defect.” Also in that subchapter is section 5-2-302, entitled “Lack of fitness to

proceed generally,” which proscribes proceeding against a criminal defendant who is

incapable of understanding a proceeding or effectively assisting his or her defense counsel.


                                             4
                                    Cite as 2014 Ark. 362

Subparagraph (b) of section 5-2-302 likewise forbids a circuit court from acquitting such an

unfit defendant.

       Section 5-2-310, entitled “Lack of fitness to proceed—Procedures subsequent to

finding,” gives a circuit court various powers to deal with a criminal defendant who has been

found unfit to stand trial, including releasing the defendant if he is not a threat to himself or

others. However, nowhere in this section is a circuit court given the authority to dismiss

charges against an unfit defendant. Id. In the case before us, the circuit court invoked

subparagraph (c) as authority to dismiss the charges against Thomas. This was error.

       The plain language of section 5-2-310(c) states:

               (c)(1) On the court’s own motion or upon application of the department, the
       prosecuting attorney, or the defendant, and after a hearing if a hearing is requested,
       if the court determines that the defendant has regained fitness to proceed, the criminal
       proceeding shall be resumed.

               (2) However, if the court is of the view that so much time has elapsed since
       the alleged commission of the offense in question that it would be unjust to resume
       the criminal proceeding, the court may dismiss the charge.

The plain language of subparagraph (c) involves only the situation in which a criminal

defendant has regained his or her fitness to stand trial. Such was the case in Mauppin v. State,

309 Ark. 235, 831 S.W.2d 104 (1992), the primary case relied on by Thomas at the circuit

court hearing. Mauppin is therefore clearly inapplicable to the case before us and was not

cited in Thomas’s brief on appeal. Here, there was no evidence that Thomas had become

competent to stand trial. In fact, Dr. Peacock opined that Thomas would not regain

competence. Accordingly, the circuit court was not confronted by a situation in which



                                               5
                                   Cite as 2014 Ark. 362

criminal proceedings against Thomas were expected to be resumed.

       Subparagraph (c)(1) establishes the due-process requirements for restarting a criminal

proceeding after a defendant has been found incompetent to stand trial. It is only after the

circuit court has found that a defendant has “regained fitness” that criminal proceedings may

be resumed. Id. At that point the circuit court is empowered by subparagraph (c)(2) to

abort the resumption of proceedings in the interest of justice. Having determined that the

circuit court improperly construed Arkansas Code Annotated section 5-2-310(c), we reverse

and remand this case for further proceedings consistent with this opinion. Having found

merit in the State’s statutory-construction argument, we find it unnecessary to consider the

State’s separation-of-powers argument.

       Reversed and remanded.

       Dustin McDaniel, Att’y Gen., by: David R. Raupp, Sr. Ass’t Att’y Gen., for appellant.

       William R. Simpson, Jr., Public Defender, by: Clint Miller, Deputy Public Defender,

for appellee.




                                             6